Title: Thomas Jefferson to John Wharton (d. 1829), 29 July 1819
From: Jefferson, Thomas
To: Wharton, John


          
            Sir
            Poplar Forest near Lynchburg. July 29. 19.
          
          Your letter of July 5. found me yesterday only at an occasional and very distant residence from Monticello. the Visitors of the University having concluded to employ all it’s funds of the present and succeeding year in providing buildings for the reception and accomodation of the Professors and students, the question as to Professors will be postponed until that provision shall be made. in the mean time your letter shall be taken care of and laid before them when they shall be ready to proceed to the appointment it sollicits. Accept the assurance of my great respect.
          
            Th: Jefferson
          
        